Citation Nr: 1313408	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In pertinent part, this decision denied service connection for hypertension.  

The Board, in March 2009, December 2010, May 2011, and July 2012 remanded the claim so that additional development of the evidence could be undertaken.  

As set forth in more detail below, and after reviewing the post-July 2012 evidentiary record, the Board finds that a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in July 2012.  To this, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the July 2012 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board observed in July 2012 that factual development of medical evidence, ordered to occur as part of the May 2011 remand, was not adequately accomplished.  Specifically, findings associated with a VA examination report and addendum dated in January 2011 were noted to have failed to include a sufficient explanation and rationale to support the conclusion that the Veteran's hypertension was not aggravated by his service-connected coronary artery disease or diabetes mellitus, type 2.  As such, the Board at that time requested a supplemental opinion to address the aggravation question.  

The VA examiner who provided the January 2011 examination and addendum later provided an addendum in April 2012.  The Board again, in July 2012, found that the April 2012 addendum merely restated the opinion which the Board had previously found to be inadequate.  The Board added that the April 2012 addendum did not even address the issue of whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type 2; a response to this medical question had been previously sought in the Board's May 2011 remand.  As such, the Board in July 2012 again ordered the development of additional medical evidence.  

Based on the above, and pursuant to the Board's July 2012 remand, in pertinent part, the VA examiner who provided the January 2011 VA examination report and addendum and the April 2012 addendum was again requested to supply another opinion.  The addendum was to "provide further explanation and rationale for the conclusion that the Veteran's hypertension was not aggravated by his service-connected coronary artery disease."  Review of an August 2012 addendum shows that the VA examiner adequately responded to this posed medical question.

However, the Board's July 2012 remand also asked that the addendum

must also provide an opinion, with supporting rationale and explanation, as to whether the Veteran's coronary artery disease was aggravated by his service-connected diabetes mellitus, type 2, particularly in light of the private medical evidence [see May 2004 letter from Dr. R.F.M.] suggesting that diabetes mellitus, type 2, aggravated the Veteran's hypertension.



While it appears that the August 2012 addendum essentially responded to this posed question, the question posed by the Board in July 2012 seems to have been imprecisely drafted.  That is, rather than asking for an opinion as to whether the Veteran's "hypertension" was aggravated by his service-connected diabetes mellitus, type 2, the VA examiner was asked if the Veteran's already service-connected "coronary artery disease" had been aggravated by his service-connected diabetes mellitus, type 2.  Therefore, to afford the Veteran all due process considerations, another addendum must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must again send the Veteran's claims file to the VA examiner who provided the January 2011 VA examination report and addendum and the April 2012 addendum for a further opinion in accordance with this Remand.  The addendum must provide an opinion, with supporting rationale and explanation, as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type 2, particularly in light of the private medical evidence suggesting that diabetes mellitus, type 2, aggravated the Veteran's hypertension (see May 2004 letter from Dr. R.F.M.).  The VA physician should specifically comment on the May 2004 letter.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  The RO/AMC must advise the VA examiner that the Veteran's lay statements are competent evidence of in-service and post-service symptomatology, and must be considered and discussed in the opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the examiner who provided the January 2011 and April 2012 opinions is no longer available, then a new VA examination must be conducted to determine the etiology of the Veteran's hypertension.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide opinions as to whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease OR diabetes mellitus, type 2.  The examiner should specifically comment on the May 2004 letter from Dr. R.F.M, which suggested that diabetes mellitus, type 2, aggravated the Veteran's hypertension.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested medical opinion has been provided, the RO/AMC must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.  Stegall.



5.  The RO/AMC must then re-adjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


